Mr. Justice STRONG
delivered the opinion of the court.
That the errors assigned are unfounded is very plain, if *201the record of confiscation in the District Court is not a bar to the recovery by the plaintiff of the debt formerly due to him from Lewis Pelham, and which was evidenced by the note dated March 1, 1862. The decree in that case is doubtless conclusive of all matters then adjudicated upon, and, as it was a proceeding in rem, the subject is to be ascertained from the record, from the information, the monition, and from the marshal’s return. If they show that the “credit,” or the debt due from Lewis Pelham to the plaintiff, was attached, and if the decree was upon the title to that credit, the plaintiff has been divested of his interest therein, and divested in.consequence of the marshal’s false return. On the other hand, if the information, the monition to the marshal, his return, the decree of the court, and the marshal’s sale, all relate to another subject, not to the “debt” or “ credit,” then the plaintiff’ has . not been divested of the credit, and he has sustained no appreciable injury in consequence of the falsity of the marshal’s return. Undoubtedly a debt or a credit was capable of seizure under the confiscation acts, and of subsequent condemnation and sale. This, we ruled in Miller v. The United States,* and we then showed how property in action could be seized and brought within the jurisdiction of the court. But the question here is whether the debt was seized, or whether the subject of the seizure, and the consequent libel, was only an evidence of the debt, a thing capable of actual manipulation and delivery. That it was the latter an inspection of the record, and the decision of this court in Pelham v. Rose,† sufficiently establish. The libel was against a promissory note, particularly describing it, and it was that, not the debt of which it was evidence, that was claimed to have been forfeited. The monition was against the promissory note, and nothing else. The marshal was commanded to attach the note and detain the same in his custody. It made no allusion to any right in action. The marshal’s return was that he had arrested the property (described in the monition). The decree of *202the court was that the note should be exposed to sale, and the sale was of the property mentioned in the libel and in the decree. Plainly, a debt is distinguishable from any instrument of evidence of the debt. This was the vjew taken of the case in Pelham v. Rose. The language of this court then was as follows: “In the case at bar a visible thing, capable of ph}’sical possession, is the subject of the libel. It is the promissory note of Pelham which constitutes the res against which the proceeding is instituted, and not a ‘credit,’ or debt, which the note is supposed by the defendant’s counsel to represent.” For this reason it was held that to effect its seizure it was necessary for the marshal to take the note into his actual custody and control. That case determined that the arrest returned by the marshal was not a seizure of the debt, and consequently the debt was not confiscated. It follows that the plaintiff has shown no injury sustained by him which entitles him to more than nominal damages.
Judgment affirmed.

 11 Wallace, 268.


 9 Id. 103.